DETAILED ACTION
1.	This office action is in response to communication filed on 08/27/2020. Claims 1-16 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui et al. Pub. No. 2004/0013208.
Regarding claim 1. Fig. 2 to Fig. 4 of Bui et al. disclose a receiver (206), comprising: an analog-to-digital converter (226 ADC), configured to use a clock signal (229) to perform an analog-to-digital converting operation (226) on an analog input signal  (230 )to generate digital input signal (232); an echo-cancellation circuit 234; paragraph 0037), coupled to the ADC (226), configured to refer to a plurality of tap coefficients (236; see Fig. 3 tap coefficients {Co…Cn}) to perform an echo-cancellation operation (paragraph 0037) on the digital input signal 232) to generate an output signal (118R); and a control circuit (208, 210), coupled to the ADC (226) and the echo-cancellation circuit (234), configured to control a phase of the clock signal (227) inputted into the ADC (226); and when the phase of the clock signal (229) is adjusted (see Fig. 8 for discloses selecting the best sampling phase of 229), the control circuit  (208) calculates a plurality of updated (244) tap coefficients (236) according to the plurality of tap coefficients (236) used by the echo-cancellation circuit (234; paragraph 0046) in a previous time (previous of 299), for use of the echo-cancellation circuit (234).  

Regarding claim 3. The receiver of claim 2, Fig. 2 to Fig. 4 further discloses wherein the previous two time points (previous phases of 229) correspond to two phase adjustments (adjusting phases of 229) of the clock signal (229), respectively.  
Regarding claim 4. The receiver of claim 3, Fig. 2 to Fig. 4 further discloses wherein the control circuit (208) calculates the plurality of updated tap coefficients (236) based on directions of the two phase adjustments (phases adjustment of 229; see Fig. 8 for performing phase adjustments of 229 by controller 208 Page 10 of 16of the clock signal (229)  and the plurality of tap coefficients (236) used by the echo-cancellation circuit (234) at the at least one of the previous two time points previous phase of 229  with respect to plurality phases of  229), for use of the echo-cancellation circuit (234).  
Regarding claim 5. The receiver of claim 4, Fig. 2 to Fig. 4 further discloses wherein when the directions of the two phase adjustments (phase adjustments of 229) of the clock signal (229) are the same (phase of clock signal 229 stay the same  if no adjustment needs for clock signal 229), the control circuit (208) calculates the plurality of updated tap coefficients (236) by extrapolating the plurality of tap coefficients (see Fig. 3) used by the echo-cancellation circuit (234) at the previous two time points (previous phases of 229).  
Regarding claim 6. The receiver of claim 4, Fig. 2 to Fig. 4 further discloses wherein when the directions of the two phase adjustments (phases adjustment of 229) of the clock signal (229) are different (phases of clock signal 229 are different if adjustment needed for clock signal 229 based on calculation of controller 208), the control circuit (208) directly uses the plurality of tap coefficients (236) 
Regarding claim 7. The receiver of claim 4, Fig. 2 to Fig. 4 further discloses wherein when the clock signal (229) needs a first phase adjustment (adjustment by 208), the control circuit (208) records (270; paragraph 0041) the plurality of tap coefficients (236) currently used by the echo-cancellation circuit (232) as a plurality of first tap coefficients (236), then the control circuit (208) adjusts the phase of the clock signal (229); and when the clock signal (229) needs a second phase adjustment (phase of 229 needs to adjust), the control circuit (208) records (270) the plurality of tap coefficients (236) currently used by the echo-cancellation circuit (232) as a plurality of second tap coefficients (updated 236 is a second coefficient), then the control circuit  (208) calculates (calculations by 208) the plurality of updated tap coefficients (236) based on the plurality of first tap coefficients (previous tap coefficient stored in 270)  and the plurality of second tap coefficients (current tap coefficient stored in 270), for use in the echo-cancellation circuit (232) after the clock signal (228) Page 11 of 16has the second phase adjustment (adjustment made to 229 from calculation of 208).  
Regarding claim 8. The receiver of claim 7, Fig. 2 to Fig. 4 further discloses wherein when directions of the first phase adjustment (first phase adjustment of 229) and the second phase adjustment (second phase adjustment 229 ) are the same (same if the phase controller 208 determined no adjustment to the phase  signal 229), the control circuit (208) extrapolating  (264) the plurality of first tap coefficients (first adaptive 236) and the plurality of second tap coefficients (see Fig. 3 for discloses plurality taps coefficients update by 244) to generate the plurality of updated coefficients (updated by 244); and when the directions of the first phase adjustment (previous phase of 229) and the second phase adjustment (current phase of 229) are different (different if phase adjustment needs for current phase 229), the control circuit (208) directly uses the plurality of first tap coefficients (236) as the plurality of updated (244) tap coefficients (236).  

Regarding claim 10. The signal processing method of claim 9, Fig. 2 to Fig. 4 further discloses wherein the step  (see Fig. 8) of when the phase of the clock signal (229) is adjusted (adjusted by 208, 210), calculating (calculating of 208) the plurality of updated tap coefficients (236; paragraph 0041) according to the plurality of tap coefficients (236) used in the previous time (236 is use in previous time) comprises: calculating the plurality of updated  tap coefficients (coefficient 236 is update by 244; paragraph 0037) based on the plurality of tap coefficients (236) used in the echo-cancellation operation (232) at least one Page 12 of 16of previous two time points (previous phases of 229 with respect to plurality phases of  229), for use of the echo-cancellation operation (232).  
Regarding claim 11. The claim incorporated the same subject matter as of claim 3 above, and rejected along the same rational as applied to claim 3 above. 
Regarding claim 12. The claim incorporated the same subject matter as of claim 4 above, and rejected along the same rational as applied to claim 4 above.  
Regarding claim 13. The signal processing method of claim 12, Fig. 2 to Fig. 4  further discloses wherein the step of when the phase of the clock signal (229) is adjusted (adjusted by 208), calculating (calculation of 236) the plurality of updated tap coefficients (236 update by 244) according to the 
Regarding claim 14. The signal processing method of claim 12, Fig. 2-Fig. 4 further discloses wherein the step of when the phase of the clock signal (229) is adjusted (229 adjusted by 208), calculating the plurality of updated tap coefficients (236 update by 244) according to the plurality of tap coefficients (236) used in the previous time (previous phase clock 229) comprises: wherein when the directions of the two phase adjustments (phases adjustment of 229) of the clock signal (229) are different (phases of clock signal 229 are different if adjustment needed for clock signal 229 based on calculation of controller 208), the control circuit (208) directly uses the plurality of tap coefficients (236) used by the echo-cancellation circuit (234) at the earlier time point  (previous phase of 229) of the two time points (phases of 229) as the plurality of updated tap coefficients (236 updated by 244).  
Regarding claim 15. The signal processing method of claim 12, Fig. 2 to Fig. 4  further discloses wherein the step of when the phase of the clock signal (229) is adjusted (adjusted by 208), calculating (calculation of 236) the plurality of updated tap coefficients (236 update by 244) according to the plurality of tap coefficients (236) used in the previous time (previous sampling of 234) comprises:  wherein when the clock signal (229) needs a first phase adjustment (adjustment by 208), the control circuit (208) records (270; paragraph 0041) the plurality of tap coefficients (236) currently used by the echo-cancellation circuit (232) as a plurality of first tap coefficients (236), then the control circuit (208) adjusts the phase of the clock signal (229); and when the clock signal (229) needs a second phase adjustment (phase of 229 needs to adjust), the control circuit (208) records (270) the plurality of tap 
Regarding claim 16. The signal processing method of claim 15, Fig. 2 to Fig. 4  further discloses wherein when directions of the first phase adjustment (first phase adjustment of 229)  and the second phase adjustment are the same (same if the phase controller 208 determined no adjustment to the phase  signal 229), the plurality of updated coefficients (236 update by 244) are calculated by extrapolating (264) the plurality of first tap coefficients (first tap coefficients of  236; see fig. 3)) and the plurality of second tap coefficients (second tap of coefficients; see Fig. 3); and when the directions of the first phase adjustment (first phase of 229) and the second phase adjustment second phase of 229) are different (different if phase adjustment needs for current phase 229), directly using the plurality of first tap coefficients  (first adaptive 236) Page 14 of 16as the plurality of updated tap coefficients (adaptive coefficient updated by 244).








Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/16/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845